DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status

This action is in response to applicant filed on 07/19/2021. Claims 20-37 are pending for examination.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 20-24, 30 and 34 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Stroud et al. (US 6,101,647).

Regarding claim 20: Stroud disclose a sleep system comprising: 
a first support frame for supporting a first sleep surface (Fig. 1, item 20, Col. 4, Lines 30-323), 
the first support frame including an articulable first head section (Fig. 1, item 76, Col. 5, Lines 30-33) and an articulable first leg section (, the articulable first head section being separately articulable from the articulable first leg section (Fig. 1, item 80, 82, Col. 5, Lines 33-36); 
a first motor for articulating the first head section (Fig. 1, item 90, Col. 5, Lines 41-45); 
a second motor for articulating the first leg section (Fig. 1, item 116, Col. 6, Lines 12-30); and 
a first controller configured to receive control signals (Fig. 7, item 802, Col, 7, Lines 10-12) from at least one remote control device (Fig. 6), the first controller in communication with the first motor and the second motor (Col, 7, Line 21-26); 
wherein, in response to receiving a first set of one or more control signals, the controller is configured to control the first motor to articulate the first head section to a first, non-horizontal preset position (Col. 6, Lines 31-36); and 
wherein, in response to receiving a second set of one or more control signals, the controller is configured to control the first motor to articulate the first head section to a preset flat position (Col. 6, Lines 31-36).

Regarding claim 21: Stroud disclose the sleep system of claim 20, wherein:
in response to receiving the first set of one or more control signals, the controller is configured to control the second motor to articulate the first leg section to a third, non-horizontal preset position; and wherein, in response to receiving the second set of one or more control signals, the controller is configured to control the second motor to articulate the first leg section to a second flat preset position (Col. 6, Lines 36-38).

Regarding claim 22: Stroud disclose the sleep system of claim 20 	or 21, further comprising: 
a third motor for imparting motion on the first head section, the third motor being in communication with the first controller (Fig. 1, item 150, Col. 6, Lines 38-40); and 
a fourth motor for imparting motion on the first leg section, the fourth motor being in communication with the first controller (Fig. 1, item 152, Col. 6, Lines 38-40); 
wherein, in response to receiving a third set of one or more control signals, the controller is configured to control the third motor to impart motion on the first head section (Col. 6, Lines 38-46); and 
wherein, in response to receiving a fourth set of one or more control signals, the controller is configured to control the fourth motor to impart motion on the first leg section (Col. 6, Lines 38-46).

Regarding claim 23: Stroud disclose the sleep system of claim 22, wherein the controller includes: 
a first port addressed to correspond to a link to the first motor (Fig. 8, item 90, Col. 6, Lines 31-50 and Col. 10, Lines 10-25); 
a second port addressed to correspond to a link to the second motor (Fig. 8, item 116, Col. 6, Lines 31-50 and Col. 10, Lines 10-25); 
a third port addressed to correspond to a link to the third motor (Fig. 8, item 150, Col. 6, Lines 31-50 and Col. 8, Lines 21-38); and 
a fourth port addressed to correspond to a link to the fourth motor (Fig. 8, item 152, Col. 6, Lines 31-50 and Col. 8, Lines 21-38); 
a processor (Fig. 8, item 806); 
a memory storing information corresponding to the operation of the sleep system (Fig. 8, item 808); and 
a power source (Fig. 8: Notice power supply connected to microprocessor item 806).

Regarding claim 24: Stroud disclose the sleep system of claim 21, wherein the first set of one or more control signals and the second set of one or more control signals are received from a first remote control device (Col. 6, Lines 31-50).

Regarding claim 30: Stroud disclose the sleep system of claim 21, wherein controlling the first motor to articulate the first head section to a first, non-horizontal preset position by the controller is performed responsive to the controller analyzing a header included in the first set of one or more control signals to verify an identity of a remote control that sent the first set of one or more control signals (Col. 6, Lines 31-50: in order for the signal to be received, a “header” needs to be inherently analyzed in order to identify said signal to be in sync with the bed system).

Regarding claim 34: Stroud disclose the sleep system of claim 20, wherein: 
in response to receiving the first set of one or more control signals, the controller is configured to control the second motor to articulate the first leg section to a second flat preset position (Col. 6, Lines 31-50); and 
wherein, in response to receiving the second set of one or more control signals, the controller is configured to control the second motor to articulate the first leg section to the second flat preset position (Col. 6, Lines 31-50).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27, 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroud et al. (US 6,101,647) in view of Rawls-Meehan (US 8,919,357).

Regarding claim 25: Stroud disclose the sleep system of claim 21, but does not explicitly disclose wherein the first set of one or more control signals is generated in response to selection of a dedicated anti-snore control button of the first remote control device.
In analogous art regarding bed adjusting systems, Rawls-Meehan disclose a bed adjustable systems wherein the first set of one or more control signals is generated in response to selection of a dedicated anti-snore control button of the first remote control device (Col. 15, Lines 32-42).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the first set of one or more control signals is generated in response to selection of a dedicated anti-snore control button of the first remote control device, as disclose by Rawls-Meehan, to the system of Stroud. The motivation is to reduce/eliminate snoring.

Regarding claim 26: The combination of Stroud and Rawls-Meehan disclose the sleep system of claim 25, wherein the second set of one or more control signals is generated in response to selection of a dedicated flat preset control button of the first remote control device (Stroud: Fig. 6, button 602, Col. 6, Lines 32-34).

Regarding claim 27: Stroud disclose the sleep system of claim 21, but does not explicitly disclose wherein the first set of one or more control signals received from a first remote control device and is generated by the first remote control device in response to selection of a dedicated anti-snore control button of the first remote control device.
In analogous art regarding bed adjusting systems, Rawls-Meehan disclose a bed adjustable systems wherein the first set of one or more control signals received from a first remote control device and is generated by the first remote control device in response to selection of a dedicated anti-snore control button of the first remote control device (Col. 15, Lines 32-42).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the first set of one or more control signals received from a first remote control device and is generated by the first remote control device in response to selection of a dedicated anti-snore control button of the first remote control device, as disclose by Rawls-Meehan, to the system of Stroud. The motivation is to reduce/eliminate snoring.

Regarding claim 31: Stroud disclose the sleep system of claim 21, but does not explicitly disclose wherein the first, non-horizontal preset position is an anti-snore preset position.
In analogous art regarding bed adjusting systems, Rawls-Meehan disclose a bed adjustable systems , wherein the first, non-horizontal preset position is an anti-snore preset position. (Col. 15, Lines 32-42).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the first, non-horizontal preset position is an anti-snore preset position, as disclose by Rawls-Meehan, to the system of Stroud. The motivation is to reduce/eliminate snoring.

Regarding claim 32: The combination of Stroud and Rawls-Meehan disclose the sleep system of claim 31, wherein: in response to receiving a third set of one or more control signals, the controller is configured to control the first motor to articulate the first head section to a second preset position; and in response to receiving a second set of one or more control signals, the controller is configured to control the first motor to articulate the first head section to a third preset position.(Stroud: Col. 6, Lines 31-50)

Regarding claim 33: The combination of Stroud and Rawls-Meehan disclose the sleep system of claim 32, wherein the first, non-horizontal preset position is an anti-snore preset position and the second preset position is a reading preset position (Rawls-Meehan: Col. 15, Lines 32-42).

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroud et al. (US 6,101,647) in view of Lee (US 2012/0167311)

Regarding claim 28: Stroud disclose the sleep system of claim 21, but does not explicitly disclose wherein the first set of one or more control signals is received from a first remote control device and the second set of one or more control signals is received from a second remote control device.
In analogous art regarding bed systems, Mahoney disclose a system the send control signal to a bed from two different remote controls (¶0032).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the first set of one or more control signals is received from a first remote control device and the second set of one or more control signals is received from a second remote control devic, to the system of Stroud, in view of the teachings of Mahoney. The motivation is to allow control of different side of beds without affecting the other side.

Claims 35 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroud et al. (US 6,101,647) in view of Howell et al. (US 2008/0262657).

Regarding claim 35: Stroud disclose the sleep system of claim 21, but does not explicitly disclose wherein the first head section is configured to support a head portion of a first occupant; wherein the first leg section is configured to support a leg portion of the first occupant; wherein the controller is further configured to communicate with an additional controller, the additional controller in communication with a third motor and a second motor; wherein the third motor is configured to articulate a second head section for supporting a head portion of a second occupant; wherein the fourth motor is configured to articulate a second leg section for supporting a leg portion of the second occupant; wherein the additional controller is configured to control the third motor to articulate the second head section; and wherein the additional controller is configured to control the fourth motor to articulate the second leg section.
In analogous art regarding bed systems, Howell disclose wherein the first head section is configured to support a head portion of a first occupant (Fig. 3B: upper left portion); 
wherein the first leg section is configured to support a leg portion of the first occupant (Fig. 3B: lower left portion); 
wherein the controller is further configured to communicate with an additional controller (Fig. 3B: right remote controller item 40), the additional controller in communication with a third motor and a second motor (Fig. 3B: motor controlling right lower and upper portion);
wherein the third motor is configured to articulate a second head section for supporting a head portion of a second occupant (Fig. 3B: motor controlling right upper portion); 
wherein the fourth motor is configured to articulate a second leg section for supporting a leg portion of the second occupant (Fig. 3B: motor controlling right lower portion); wherein the additional controller is configured to control the third motor to articulate the second head section (¶0041); and 
wherein the additional controller is configured to control the fourth motor to articulate the second leg section (¶0041).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the first head section is configured to support a head portion of a first occupant; wherein the first leg section is configured to support a leg portion of the first occupant; wherein the controller is further configured to communicate with an additional controller, the additional controller in communication with a third motor and a second motor; wherein the third motor is configured to articulate a second head section for supporting a head portion of a second occupant; wherein the fourth motor is configured to articulate a second leg section for supporting a leg portion of the second occupant; wherein the additional controller is configured to control the third motor to articulate the second head section; and wherein the additional controller is configured to control the fourth motor to articulate the second leg section, as disclose by Howell, to the system of Stroud. The motivation is to allow different setting for different occupants.

Regarding claim 37: Stroud disclose the sleep system of claim 20, but does not explicitly disclose further comprising: one or more positional sensors configured to determine a position or orientation of each of the first head section and the first leg section and convey information indicative of the determined position or orientation of each of the first head section and the first leg section to the controller.
In analogous art regarding bed systems, Howell disclose one or more positional sensors configured to determine a position or orientation of each of the first head section and the first leg section and convey information indicative of the determined position or orientation of each of the first head section and the first leg section to the controller.(¶0034)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of one or more positional sensors configured to determine a position or orientation of each of the first head section and the first leg section and convey information indicative of the determined position or orientation of each of the first head section and the first leg section to the controller, as disclose by Howell, to the system of Stroud. The motivation is to know the position of the head section in order to assist the user in set the desired position.

Allowable Subject Matter
Claims 29 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689